DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see Applicant’s Argument and Remarks, filed 7/21/2022, with respect to the rejection of claims 15-20 under 35 USC 103 have been fully considered and are persuasive (See Applicant’s Arguments and Remarks, pages 10-12).  The previous grounds of rejection have been withdrawn. 
Applicant’s arguments, see Applicant’s Argument and Remarks, filed 7/21/2022, with respect to the allowability of new claims 28 and 29 have been fully considered and are persuasive (Id at 14).

The remainder of Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the system of 048 and Ozturk fail to disclose scrambling an SI-message with an identifier uniquely associated with a plurality of system information blocks (SIBs) within the SI-message, the plurality of SIBs relating to each other (Id at 8-9), as 048 only discloses scrambling with an S-RNTI and does not disclose that it is unique (Id at 8). Examiner disagrees. 
The system of 048 discloses that a SI message received its SI window is associated with and contains multiple SIBs, which are related, at least, as a part of the same SI window and SI message (page 2, section 2.2 fifth paragraph – “Although a UE could identify the SI message (and the SIB(s) it contains) from the ASN.1 CHOICE structure that indicates which SIB(s) the SI message contains…”). The SI messages are associated with a particular S-RNTI (page 2, proposal 2 – “Introduce the notion of multiple SI-RNTIs and optional association between an SI message and a certain SI-RNTI to enable identification of SI messages transmitted at times where multiple SI-windows overlap in NR-U”). The association of the SI message and the S-RNTI used for scrambling is unique at least within the overlap window as it is used to distinguish between overlapping transmissions and can only do this if it is unique (note that under the broadest reasonable interpretation, as the term “unique” is not qualified, and can encompass a unique S-RNTI within the overlapping windows) (page 2, section 2.2, in particular the fifth and sixth paragraphs). Therefore, the SI message is scrambled by a unique S-RNTI within the overlapping window, and as each SI message is associated with a set of SIBs, the association of the SI message with the S-RNTI used for scrambling is also an association with the contained SIBs of the message, which are related to each other at least in the facet that they are a part of the same SI message. Therefore, Applicant’s Arguments have been considered and are not persuasive.
Regarding claims 2-8, Applicant argues that these claims are allowable for the reasons stated with respect to claim 1 (Id at 9-10). Therefore, the Examiner disagrees for the reasons stated with respect to claim 1, supra. 
Regarding claim 21, Applicant argues that the system of 048 and Hang fail to disclose the distinguishing identifier data comprising a unique overlapping SI-RNTI (UOSI-RNTI (radio network temporary identifier)) having a value within a range of FFF0-FFFD, as the system of Hang discloses that the range of the S-RNTI is from 0-FFFF and it is an inappropriate application of the obviousness of ranges to limit it to FFF0-FFFD (Id at 12-13). This argument is based on in unnecessarily narrow broadest reasonable interpretation. That is, applicant is arguing that the claims must require that the unique overlapping SI-RNTI (UOSI-RNTI (radio network temporary identifier)) can only have a value within the range of FFF0-FFFD. However, nothing in the claim requires this interpretation. All that is required is that a used value can occur within the range of FFF0-FFFD, even if other values outside of this range may be utilized as well. The system of Hang, as discussed in claim 21, supra, discloses that the SI-RNTI can be in the range of 0-FFFF, which includes, for example, FFF0 which is within the range of FFF0-FFFF. Therefore, Applicant’s arguments have been considered and are not persuasive. 
	Regarding claims 22-27, Applicant argues that the claims are allowable for the reasons set forth with respect to claim 21 (Id at 13-14). Therefore, examiner disagrees for the reasons set forth with respect to claim 21. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018).

Regarding claim 1, 048 discloses a computerized method of providing system information in a wireless network, the computerized method comprising:

a. determining to utilize a plurality of overlapping temporal windows for transmission of the system information; (048 discloses a system in which a gNB/base station may use overlapping system information [“SI”] windows [page 2, starting with observation 3]. When overlapping SI is used the PDCCH downlink control information [“DCI”] [i.e. control information] is scrambled with a distinguishing identifier [i.e. a different SI-RNTI] [see page 1, section 2.1 third paragraph PDCCH with DCI is scrambled with the SI-RNTI for SI messages; page 2, section 2.2 second paragraph after observation 4 – in the case of overlap the SI-RNTI for the overlapping SI window [i.e. the one in scrambling the DCI/control information] is made different from the SI-RNTI for other non-overlapping transmissions to allow separation of the overlapping transmissions.] The gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used based on two predicates: first, the overlapping transmissions are only used 5G new radio unlicensed transmissions [compare page 2, section 2.1 to page 2, section 2.2 – the eNB will only use the overlapping transmissions in the unlicensed band transmissions] furthermore for transmissions in the unlicensed band only some of the transmissions are determined to be overlapping [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”]. Finally, the gNB transmits the PDCCH downlink control information [“DCI”] [i.e. control information] scrambled with the SI‐RNTIs to UE devices, which receive it [see page 1, section 2.1 third paragraph].)

b. based on the determining, scrambling control information with distinguishing identifier, and (The gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used for a particular transmission [i.e. determines to utilize overlapping temporal windows] [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”].)

c. the scrambling of the control information with the distinguishing identifier data comprising
scrambling an SI-message with an identifier uniquely associated with a plurality of system
information blocks (SIBs) within the SI-message, the plurality of SIBs relating to each other; and (The system of 048 discloses that a SI message received its SI window is associated with and contains multiple SIBs, which are related, at least, as a part of the same SI window and SI message [page 2, section 2.2 fifth paragraph – “Although a UE could identify the SI message (and the SIB(s) it contains) from the ASN.1 CHOICE structure that indicates which SIB(s) the SI message contains…”]. The SI messages are associated with a particular S-RNTI [page 2, proposal 2 – “Introduce the notion of multiple SI-RNTIs and optional association between an SI message and a certain SI-RNTI to enable identification of SI messages transmitted at times where multiple SI-windows overlap in NR-U”]. The association of the SI message and the S-RNTI used for scrambling is unique at least within the overlap window [note that under the broadest reasonable interpretation, as the term “unique” is not qualified, and can encompass a unique S-RNTI within the overlapping windows] [page 2, section 2.2, in particular the fifth and sixth paragraphs]. Therefore, the SI message is scrambled by a unique S-RNTI within the overlapping window, and as each SI message is associated with a set of SIBs, the association of the SI message with the S-RNTI used for scrambling is also an association with the contained SIBs of the message, which are related to each other at least in the facet that they are a part of the same SI message.) 

d. transmitting the scrambled control information to one or more computerized user devices. (The gNB transmits the PDCCH downlink control information [“DCI”] [i.e. control information] scrambled with the SI‐RNTIs to UE devices, which receive it [see page 1, section 2.1 third paragraph].)

	Regarding claim 2, 048 discloses the determining to utilize the plurality of overlapping temporal windows comprises determining to utilize the overlapping temporal windows based at least on utilization of a prescribed wireless protocol (In 048, the gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used based on two predicates: first, the overlapping transmissions are only used 5G new radio unlicensed transmissions [i.e. the determination is based on part on the protocol used: 5G licensed vs 5G unlicensed protocol, with the unlicensed transmission having a different protocol for transmission of PDCCH DCI information using scrambling of different SI-RNTIs to allow the use of a different transmission protocol of the system information using overlapping system information windows] [compare page 2, section 2.1 to page 2, section 2.2 – the eNB will only use the overlapping transmissions in the unlicensed band transmissions] furthermore for transmissions in the unlicensed band only some of the transmissions are determined to be overlapping [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”].)
	Regarding claim 3, 048 discloses the determining to utilize the plurality of overlapping temporal windows comprises determining to utilize the overlapping temporal windows based at least on utilization of a prescribed wireless protocol (In 048, the gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used based on two predicates: first, the overlapping transmissions are only used 5G new radio unlicensed transmissions [i.e. the determination is based on part on the protocol used: 5G licensed vs 5G unlicensed protocol, with the unlicensed transmission having a different protocol for transmission of PDCCH DCI information using scrambling of different SI-RNTIs to allow the use of a different transmission protocol of the system information using overlapping system information windows] [compare page 2, section 2.1 to page 2, section 2.2 – the eNB will only use the overlapping transmissions in the unlicensed band transmissions] furthermore for transmissions in the unlicensed band only some of the transmissions are determined to be overlapping [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”].)

Regarding claim 5, 048 discloses the system information comprises 3GPP (Third Generation Partnership Program) 5G NR (Fifth Generation New Radio) system information System Information the plurality of overlapping temporal windows comprises comprise overlapping SI-windows the scrambling of the control information with the identifier data comprises scrambling at least portions of downlink control information (DCI) with a DOSI-RNTI (Downlink Radio Network Temporary Identifier).(048 discloses a system in which a gNB/base station operating in a 5G unlicensed spectrum may use overlapping system information [“SI”] windows [page 2, section 2.2 – see also claim 1, supra]. The downlink DCI is scrambled with a SI-RNTI and in the case of overlapping temporal windows a different SI-RNTI is used to differentiate the downlink overlapping SI information, and schedules system information other than the MIB/SIB1 [page 1, section 2,1 first three paragraphs] [i.e. other system information than the MIB/SIB1] making it a downlink RNTI message for other or overlapping system information “OSI”.)
	Regarding claim 7, 048 discloses the control information comprises two or more system information blocks (SIBs), the computerized method further comprises allocating the two or more SIBs into a single SI-message and the transmitting of the scrambled control information comprises transmitting the single SI-message for at least a periodicity duration of each of the two or more SIBs allocated thereto. (048 discloses that the transmitted control information. (048 further discloses that the scrambled control information includes the scrambled PDCCH DCI and the scheduled SI transmissions on the PDSCH [page 1, section 2.1 third paragraph]. The schedule SI PDSCH transmissions/SI messages are periodic and include one or more SIBs [i.e. two or more in the case of more than one] that have the same periodicity [page 2, section 2.1 second paragraph, see also page 3, section 2.2 fourth paragraph “Although a UE could identify the SI message (and the SIB(s) it contains)…” – indicating each SI message can contain one or more SIBs] the duration of the SI PDSCH transmission/SI message/scrambled control information is at least the length of time it takes to transmit the contents, one or more SIBs [i.e. two or more SIBs], thereby forming a periodicity duration.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) as applied to claim 5 and further in view of R2-1817325 (“325”) (Author Unknown, SI design in NR-U, Doc. No. R2-1817325, pages 1-2, 16 November 2018).

	Regarding claim 4, 048 fails to disclose the determining to utilize the plurality of overlapping temporal windows comprises determining to utilize the plurality of overlapping temporal windows based on determining that an available bandwidth of an unlicensed carrier frequency or frequency band utilized in servicing the one or more computerized user devices meets or exceeds a pre-defined threshold. In the same field of endeavor, 325 discloses determining to utilize the plurality of overlapping temporal windows comprises determining to utilize the plurality of overlapping temporal windows based on determining that an available bandwidth of an unlicensed carrier frequency or frequency band utilized in servicing the one or more computerized user devices meets or exceeds a pre-defined threshold. (325 discloses that if the system determines that more than 20 MHz of bandwidth are available in an unlicensed system, multiple bandwidth parts are activated [page 1, introduction]. Then based on the determination of >20MHz bandwidth and multiple bandwidth parts, the gNB may decide to transmit the SIB/SI on different bandwidth parts if there is a LBT failure on the initial BWP [pages 1-2, section 2].)
	Therefore, since 325 discloses fallback LBT when the system is configured with more than 20Mhz bandwidth and multiple BWPs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the fallback LBT of 325 with the system of 048 by determining if the system operated in >20 MHz of bandwidth [i.e. if the unlicensed bandwidth exceeds a 20 MHz predefined threshold], and, if so, determining if the overlapping SIB/SI of 048 is to be used for transmission in the non-initial BWP. The motive to combine is to prevent missed SIB/SI transmission from a failed LBT by using a backup non-initial BWP when they are available in systems over 20 MHz of bandwidth.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) as applied to claim 5 and further in view of You, et al. (US Pre Grant Publication No. 2019/0045487 A1).

Regarding claim 6, 048 discloses wherein the scrambling of the control information with the identifier data comprises scrambling at least the portions of downlink control information (DCI) with the DOSI-RNTI (Downlink OSI- Radio Network Temporary Identifier) (see claims 1 and 5, supra).
048 further discloses the one or more frames carrying one or more respective SI messages with the overlapping SI-windows, the scrambling utilizing a value that is (1) different than a unique value associated with an SI-RNTI used with non-overlapping SI-windows, and (ii) within a range of prescribed values. (048 discloses that the SI window contains one or more system information messages [page 2, section 2.2]. When overlapping SI is used the PDCCH downlink control information [“DCI”] [i.e. control information] is scrambled with a distinguishing identifier [i.e. a different SI-RNTI] [see page 1, section 2.1 third paragraph PDCCH with DCI is scrambled with the SI-RNTI for SI messages; page 2, section 2.2 second paragraph after observation 4 – in the case of overlap the SI-RNTI for the overlapping SI window [i.e. the one in scrambling the DCI/control information] is made different from the SI-RNTI for other non-overlapping transmissions to allow separation of the overlapping transmissions.] the different RNTI is within a range of prescribed values, as it is within the range of values that may be represented using the number of bits used to represent the RNTI.)
048 fails to disclose scrambling a CRC of one or more frames of the DCI. In the same field of endeavor, You discloses scrambling a CRC of one or more frames of the DCI. (The system of You discloses further details of the operation of the DCI scrambling and indicates that the CRC of the DCI may be scrambled when indicating system information [paragraph 0080].)
Therefore, since You discloses CRC scrambling, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to scramble the CRC of the DCI for system information using an RNTI, as taught by You using the DOSI-RNTI, as taught by 048. The motive to combine is to simplify decoding by only scrambling the CRC with the DOSI-RNTI and to use the new DOSI-RNTI to allow differentiation of DCI for overlapping transmissions. 


Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) in view of Hang, et al. (US Pre Grant Publication no. 2019/0124633 A1).

Regarding claim 21, 048 discloses a wireless access node apparatus configured to:

a. determine to utilize a plurality of overlapping temporal windows for transmission of system information (048 discloses a system in which a gNB/base station may use overlapping system information [“SI”] windows [page 2, starting with observation 3]. When overlapping SI is used the PDCCH downlink control information [“DCI”] [i.e. control information] is scrambled with a distinguishing identifier [i.e. a different SI-RNTI] [see page 1, section 2.1 third paragraph PDCCH with DCI is scrambled with the SI-RNTI for SI messages; page 2, section 2.2 second paragraph after observation 4 – in the case of overlap the SI-RNTI for the overlapping SI window [i.e. the one in scrambling the DCI/control information] is made different from the SI-RNTI for other non-overlapping transmissions to allow separation of the overlapping transmissions.] The gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used based on two predicates: first, the overlapping transmissions are only used 5G new radio unlicensed transmissions [compare page 2, section 2.1 to page 2, section 2.2 – the eNB will only use the overlapping transmissions in the unlicensed band transmissions] furthermore for transmissions in the unlicensed band only some of the transmissions are determined to be overlapping [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”]. Finally, the gNB transmits the PDCCH downlink control information [“DCI”] [i.e. control information] scrambled with the SI‐RNTIs to UE devices, which receive it [see page 1, section 2.1 third paragraph].)

b. based on the determination, cause scrambling of control information with distinguishing identifier data (The gNB determines if overlapping transmissions needing the different SI-RNTI/distinguishing identifier scrambling of the PDCCH DCI/control information are to be used for a particular transmission [i.e. determines to utilize overlapping temporal windows] [page 2, last paragraph – “If desired, only the SI messages whose SI‐windows overlap with other SI‐windows would be associated with different SI‐RNTIs while the regular SI‐RNTI could be used for other SI messages.”].)

c. transmit the scrambled control information to one or more computerized client devices. (The gNB transmits the PDCCH downlink control information [“DCI”] [i.e. control information] scrambled with the SI‐RNTIs to UE devices, which receive it [see page 1, section 2.1 third paragraph].)

	048 fails to disclose a computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus of a wireless access node apparatus, cause the wireless access node apparatus to carry out its functions. However, it is officially noted that the use of a microprocessor with a linked memory and was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to implement the steps of 048 using an appropriately configured microprocessor connected to memory storing instructions for execution. The motive to combine is to use low cost microprocessor with integrated memory to lower cost and speed development.
048 fails to disclose the distinguishing identifier data comprising a unique overlapping SI-RNTI (UOSI-RNTI (radio network temporary identifier)) having a value within a range of FFFO-FFFD. In the same field of endeavor, Hang discloses the distinguishing identifier data comprising a unique overlapping SI-RNTI (UOSI-RNTI (radio network temporary identifier)) having a value within a range of FFFO-FFFD. (Hang discloses that the values used for RNTIs may be any of 0000-FFFF.)
Therefore, since the system of Hang discloses RNTIs may be any of 0000-FFFF, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to choose a value of FFF0 as the RNTI, as taught by Hang and to implement this as the value of the UOSI-RNTI of 048. The motive to combine is to select a value in the large range of 0000-FFFF to allow a large spread of possible UOSI-RNTI values to prevent conflicts or running out of RNTI values.  
Regarding claim 22, 048 discloses the scrambling of the control information with distinguishing identifier data comprises scrambling of at least one SI (system information)-message with an identifier uniquely associated with one or more system information blocks (SIBs) the one or more SIBs configured to be identified by the one or more computerized client devices via use at least an Abstract Syntax Notation One (ASN.1) CHOICE structure. (The system of 048 discloses that a SI message received its SI window is associated with and contains multiple SIBs, which are related, at least, as a part of the same SI window and SI message [page 2, section 2.2 fifth paragraph – “Although a UE could identify the SI message (and the SIB(s) it contains) from the ASN.1 CHOICE structure that indicates which SIB(s) the SI message contains…”]. The SI messages are associated with a particular S-RNTI [page 2, proposal 2 – “Introduce the notion of multiple SI-RNTIs and optional association between an SI message and a certain SI-RNTI to enable identification of SI messages transmitted at times where multiple SI-windows overlap in NR-U”]. The association of the SI message and the S-RNTI used for scrambling is unique at least within the overlap window [note that under the broadest reasonable interpretation, as the term “unique” is not qualified, and can encompass a unique S-RNTI within the overlapping windows] [page 2, section 2.2, in particular the fifth and sixth paragraphs]. Therefore, the SI message is scrambled by a unique S-RNTI within the overlapping window, and as each SI message is associated with a set of SIBs, the association of the SI message with the S-RNTI used for scrambling is also an association with the contained SIBs of the message, which are related to each other at least in the facet that they are a part of the same SI message.  Finally, the ASN.1 choice structure identifies the transmitted SIBs to the UE [page 2, section 2.2, fifth paragraph – “Although a UE could identify the SI message (and the SIB(s) it contains) from the ASN.1 CHOICE structure that indicates which SIB(s) the SI message contains” – note that the ASN.1 choice is already used for identification this is just discussing if it should also be used to differentiate overlap and indicating that it is not desirable because it makes soft combining impossible with overlap].)
	Regarding claim 24, 048 discloses the distinguishing identifier data comprise data indicative of a value that is different than a value associated with an identifier used by the one or more computerized client devices during a mode of operation of the one or more computerized client devices, the mode being a mode wherein non-overlapping SI- windows are used. (048 discloses that unique SI-RNTIs may be used as distinguishing identifier only when overlapping windows are use [page 2, section 2.2 paragraph 6].) 
	
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) and Hang, et al. (US Pre Grant Publication no. 2019/0124633 A1) as applied to claim 21 and further in view of R2-1816314 (“314”) (Author Unknown, SI Update in NR-U, Doc. No. R2-1816314, pages 1-2, 16 November 2018).

Regarding claim 23, 048 as modified by Hang fails to disclose the plurality of instructions are further configured to, when executed on the processing apparatus of the wireless access node apparatus, cause the wireless access node apparatus to cause transmission of notification data to the one or more computerized client devices, the notification data configured to enable a notification of one or more impending SI (system information) updates. In the same field of endeavor, 314 discloses the plurality of instructions are further configured to, when executed on the processing apparatus of the wireless access node apparatus, cause the wireless access node apparatus to cause transmission of notification data to the one or more computerized client devices, the notification data configured to enable a notification of one or more impending SI (system information) updates. (The system of 314 discloses the transmission of a SI change indication to UE devices to indicate to the UE devices the system information is updated and should be re-acquired [pages 1-2, section 2].)
Therefore since 314 discloses the us of SI change indications, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SI change indications of 314 with the system of  048 as modified by Hang by transmitting a SI change/update indicator that the UE receives and uses to determine it needs to acquire updated SI. The motive to combine is to allow rapid acquisition of updated SI by using an indicator.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) and Hang, et al. (US Pre Grant Publication no. 2019/0124633 A1) as applied to claim 21 and further in view of R2-1816267 (“267”) (Author Unknown, System information enhancements for NR-U, Doc. No. R2-1816267, pages 1-4, 16 November 2018).

	Regarding claim 25, 048 discloses the wireless access node apparatus comprises a 3GPP (3rd Generation Partnership Project)-compliant Firth Generation New Radio (SG NR) gNodeB (gNB) configured to employ a periodic OSI data transmission to transmit by the 3GPP 5G NR gNB, of OSI (other system information) data. (048 discloses a system in which a gNB/base station operating in a 5G unlicensed spectrum may use overlapping system information [“SI”] windows [page 2, section 2.2 – see also claim 21, supra]. The system uses periodic transmission other system information other than MIB/SIB1 from the gNB [page 1, section 2,1 first three paragraphs].)
	048 as modified by Hang fails to disclose transmission of the data outside of a prescribed SI window, so as to compensate for any LBT failures within the prescribed SI window. In the same field of endeavor, 267 discloses transmission of the data outside of a prescribed SI window, so as to compensate for any LBT failures within the prescribed SI window (267 discloses OSI SIB transmissions [page 1, section 2, first paragraph] may be attempted to be transmitted in a periodic prescribed/scheduled transmission in a SI window and, if the LBT fails not allowing transmission in the prescribed SI window, the OSI SIB transmission may by transmitted in another SI window [pages 2-3, Option 3].)
	Therefore, since 267 discloses OSI SIB shifting based on LBT failure, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the OSI SIB shifting of 267 with the system of  048 as modified by Hang by transmitting the OSI SIB information outside of a prescribed SI window in the event of a LBT failure preventing transmission in the prescribed SI window. The motive to combine is to improve performance by allowing retransmission without having to wait for another periodic SI window of the missed SI window. 

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over R2-1815048 (“048”) (Author Unknown, Extended, overlapping SI‐windows in NR‐U, Doc. No. R2-1815048, pages 1-4, 12 October 2018) and Hang, et al. (US Pre Grant Publication no. 2019/0124633 A1) as applied to claim 21 and further in view of Ozturk, et al. (US Pre Grant Publication no. 2020/0008224 A1) and R2-1816267 (“267”) (Author Unknown, System information enhancements for NR-U, Doc. No. R2-1816267, pages 1-4, 16 November 2018).

Regarding claim 26, 048 discloses the plurality of instructions are further configured to, when executed on the processing apparatus of the wireless access node apparatus, cause the wireless access node apparatus to allocate one or more system information blocks (SIBs) into a single SI-message and the transmission of the scrambled control information to the one or more computerized client devices comprises transmission comprises transmission of the SI-message within an SI- window and scrambling with an overlapping SI-RNTI (OSI-RNTI (radio network temporary identifier)). (048 discloses the SI messages include/are allocated one or more SIBs [page 2, section 2.1 second paragraph, see also page 3, section 2.2 fourth paragraph “Although a UE could identify the SI message (and the SIB(s) it contains)…” – indicating each SI message can contain one or more SIBs]. 048 further discloses that the SI window contains one or more system information messages that are transmitted by the gNB [page 2, section 2.2]. Finally, 048 discloses scrambling with a SI-RNTI and in the case of overlapping temporal windows a different SI-RNTI is used to differentiate the downlink overlapping SI information, and schedules system information other than the MIB/SIB1 [page 1, section 2,1 first three paragraphs] [i.e. other system information than the MIB/SIB1] making it a overlapping/other system SI-RNTI) 
048 as modified by Hang fails to disclose scrambling the single SI-message with an overlapping SI-RNTI (OSI-RNTI (radio network temporary identifier)) . (i.e. 048 discloses scrambling the PDCCH DCI, but not the single SI-message that includes the one or more SIBs). In the same field of endeavor, Ozturk discloses scrambling the SI message with a plurality of system information blocks within the at least one SI-message. (Ozturk discloses scrambling overlapping SI messages using a different/unique in context SI-RNTI to differentiate the overlapping SI messages [paragraph 0068 see also 62/691,525, paragraph 0070].)
Therefore, since Ozturk discloses SI-Message scrambling with unique SI-RNTIs for overlapping SI-message differentiation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the SI-message scrambling of Ozturk with the system of 048 by scrambling the single SI-message containing one or more SIBs of 048 using the unique SI-RNTIs of 048. The motive to combine is to allow the UE to verify it has decoded the correct SI-message by using a unique scrambling code.
	048 as modified by Ozturk fails to disclose participating in a listen-before-talk (LBT) process or the causation of the scrambling of the control information with the distinguishing identifier data comprises is based on success of the LBT process. In the same field of endeavor, 267 discloses participating in a listen-before-talk (LBT) process or the causation of the scrambling of the control information with the distinguishing identifier data comprises is based on success of the LBT process
 (267 discloses OSI SIB transmissions [page 1, section 2, first paragraph] may be attempted to be transmitted in a periodic prescribed/scheduled transmission in a SI window using LBT and, if the LBT is successful transmitting the OSI SIB in the prescribed/scheduled window [pages 2-3, Option 3].)
	Therefore since 267 discloses LBT shifting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the LBT shifting of 267 with the system of  048 as modified by Hang as modified by Ozturk by performing LBT before scrambling and transmission of the single SI message and if the LBT succeeds performing scrambling and transmission of the single SI message. The motive to combine is to allow other devices an opportunity to access the channel by using LBT to share the channel.
Regarding claim 27, 048 discloses the plurality of instructions are further configured to, when executed on the processing apparatus of the wireless access node apparatus, cause the wireless access node apparatus to allocate one or more system information blocks (SIBs) into a single SI-message and the transmission of the scrambled control information to the one or more computerized client devices comprises transmission comprises transmission of the SI-message within an SI- window and scrambling the with an RNTI (radio network temporary identifier) unique to itself and different than an SI-RNTI. (048 discloses the SI messages include/are allocated one or more SIBs [page 2, section 2.1 second paragraph, see also page 3, section 2.2 fourth paragraph “Although a UE could identify the SI message (and the SIB(s) it contains)…” – indicating each SI message can contain one or more SIBs]. 048 further discloses that the SI window contains one or more system information messages that are transmitted by the gNB [page 2, section 2.2]. 048 further discloses scrambling with a unique RNTI in the context of the downlink timeslot that is different from the standard SI-RNTI used for downlink transmissions [page 2, section 2.2, fifth and sixth paragraphs].)
Finally, 048 discloses scrambling with a SI-RNTI and in the case of overlapping temporal windows a different SI-RNTI is used to differentiate the downlink overlapping SI information, and schedules system information other than the MIB/SIB1 [page 1, section 2,1 first three paragraphs] [i.e. other system information than the MIB/SIB1] making it a overlapping/other system SI-RNTI) 
048 as modified by Hang fails to disclose scrambling the single SI-message with an overlapping SI-RNTI (OSI-RNTI (radio network temporary identifier)) . (i.e. 048 discloses scrambling the PDCCH DCI, but not the single SI-message that includes the one or more SIBs). In the same field of endeavor, Ozturk discloses scrambling the SI message with a plurality of system information blocks within the at least one SI-message. (Ozturk discloses scrambling overlapping SI messages using a different/unique in context SI-RNTI to differentiate the overlapping SI messages [paragraph 0068 see also 62/691,525, paragraph 0070].)
Therefore, since Ozturk discloses SI-Message scrambling with unique SI-RNTIs for overlapping SI-message differentiation, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the SI-message scrambling of Ozturk with the system of  048 as modified by Hang by scrambling the single SI-message containing one or more SIBs of  048 as modified by Hang using the unique SI-RNTIs of 048. The motive to combine is to allow the UE to verify it has decoded the correct SI-message by using a unique scrambling code.
	048 as modified by Hang and Ozturk fails to disclose initiating a listen-before-talk (LBT) process or the causation of the scrambling of the control information with the distinguishing identifier data comprises is based on success of the LBT process. In the same field of endeavor, 267 discloses participating in a listen-before-talk (LBT) process or the causation of the scrambling of the control information with the distinguishing identifier data comprises is based on success of the LBT process
 (267 discloses OSI SIB transmissions [page 1, section 2, first paragraph] may be attempted to be transmitted in a periodic prescribed/scheduled transmission in a SI window using LBT and, if the LBT is successful transmitting the OSI SIB in the prescribed/scheduled window [pages 2-3, Option 3].)
	Therefore since 267 discloses LBT shifting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the LBT shifting of 267 with the system of 048 as modified by Ozturk by performing LBT before scrambling and transmission of the single SI message and if the LBT succeeds performing scrambling and transmission of the single SI message. The motive to combine is to allow other devices an opportunity to access the channel by using LBT to share the channel.

Allowable Subject Matter
Claims 15-20 are allowed.

Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 15, the prior art fails to teach, suggest or disclose the wireless access node apparatus comprises a 3GPP (3rd Generation Partnership Project)-compliant Firth Generation New Radio (SG NR) gNodeB (gNB) configured to employ aperiodic OSI data transmission and the transmission of the scrambled downlink control information to the at least one user device comprises transmission, by the 3GPP 5G NR gNB, of OSI (other system information) data outside of a prescribed SI window, so as to compensate for any listen-before-talk (LBT) failures within the prescribed SI window. 
That is, the closest prior art regarding these claims is that of R2-1816317 (Author Unknown, Mapping between SI Messages and SI Windows in NR-U, pages 1-3, 16 November 2018) which discloses a SI message may be associated with multiple SI windows such as a first “prescribed SI window” [fig. 2, W1] and a second alternative SI window [fig. 2, W2]. In the case the first/prescribed SI window is unavailable, a second alternative SI window is used [Page 2, section 2A]. It is noted that the first and second SI windows are “periodic”, however, the transmission in the second SI window after failure of the first SI window can be “aperiodic” in the sense that if the first SI window is unpredictably unavailable based on channel conditions such that the transmission on the second window does not have a defined period, as it is randomly utilized based on channel conditions of the first window. Therefore, a fault on the first/prescribed window will cause an aperiodic transmission of the SI message on the second window that compensates for the LBT failure/channel not free condition.
However, 317 does not disclose the scrambling would comprise the overlapped SI-window protocol based scrambling as required by the remainder of claim 15. As discussed in the prior Non-Final Office action, dated 4/27/2022, the system of 048 discloses this element, but it is not clear how the system of 317 and 048 could be combined. That is, 317 discloses the use of the alternative second window as an alternative to having to use overlapping windows and further notes that there is no advantage in using multiple overlapping windows with the embodiment of fig. 2 [page 3, second full paragraph]. In addition, it is not clear how the overlapping windows of 048 would be combined with 317 as 048 teaches that the overlapping allows for each SI window to have multiple transmissions of the same SI message to be used in LBT failure, which conflicts with 317 which discloses that the second window is used in LBT failure. Therefore, the system of 317 is not combinable with 048 in a way that is applicable to reject claim 15. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 16-20, the claims depend from claim 15 and are allowable for at least the reasons stated with respect to claim 15, supra.
Regarding claim 28, the prior art fails to teach, suggest or disclose initiating a first listen-before-talk (LBT) process for an SI-message associated with at least one first SIB based on a failure of the first LBT process, initiating a second LBT process for a second SI-message associated with at least one second SIB based on success of the second LBT process, aggregating the at least one first SIB with the at least one second SIB wherein the scrambling an SI-message with the identifier uniquely associated with the plurality of system information blocks (SIBs) within the SI-message, the plurality of SIBs relating to each other, comprises scrambling an SI-message with the identifier uniquely associated with at least the aggregated first and second SIBs within the SI-message. 
Perhaps the closest prior art with regard to this claim is that of 317, which discloses that if a first LBT for a first SIB message fails the first SIB message may be transmitted based on a second LBT in a second window if the second window is not used by a second SI message that is associated with it (page 1, section 2A). However, 317 specifically does not contemplate the claimed aggregation of SIB messages as the first SIB message is only send if the second window is not used by a second SIB message (in fact is not clear how this could be accomplished without significant degradation to the probability of successful transmission of the second SI message in 317, as the second widow is only large enough for a single SI message). Furthermore, no other art teaching this element could be located, in particular in combination with the claimed unique identifier associated with the aggregated messages. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 29, the claim depends from claim 28 and is allowable for at least the reasons stated with respect to that claim, supra.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466